PER CURIAM
*838*218This is an appeal from a judgment finding youth within the delinquency jurisdiction of the juvenile court for conduct that, if committed by an adult, would constitute first-degree disorderly conduct, ORS 166.023. Youth challenges (1) the sufficiency of the evidence supporting the finding that youth's conduct violated ORS 166.023 and (2) the juvenile court's imposition of a probation condition delegating to the juvenile department the authority to require youth to serve detention without any further involvement by the court and without a court hearing. We reject youth's challenge to the sufficiency of the evidence without further discussion. As to youth's second assignment of error, the state correctly concedes that, under our decision in State v. B. H. C. , 288 Or. App. 120, 404 P.3d 1110 (2017), the court erred in imposing the challenged condition. We therefore reverse and remand with directions to the juvenile court to strike the following condition of probation from the delinquency judgment:
"The youth be confined in a juvenile detention facility for a period of 10 days, to be served in no more than 5 day increments, which days are suspended and are to be used at the direction of a juvenile probation officer as a sanction in response to probation violations."
Reversed and remanded with instructions to strike the specified condition of probation; otherwise affirmed.